*122OPINION OF THE COURT
Per Curiam.
On September 27, 2005, the respondent was found guilty, after a jury trial in the Supreme Court, Kings County, of falsifying business records in the first degree, in violation of Penal Law § 175.10, a class E felony; falsifying business records in the second degree, in violation of Penal Law § 175.05, a class A misdemeanor; and two counts of violation of Election Law § 14-126 (4), a class E felony. Attached to grievance counsel’s affirmation is a certificate from Interim County Clerk Herbert S. Lupka of the Supreme Court, Kings County, certifying the above information with respect to the respondent’s conviction.
Judiciary Law § 90 (4) provides as follows: “Any person being an attorney and counsellor-at-law who shall be convicted of a felony as defined in paragraph e of this subdivision, shall upon such conviction, cease to be an attorney and counsellor-at-law, or to be competent to practice law as such.”
By virtue of his conviction of a felony, the respondent was automatically disbarred and ceased to be an attorney pursuant to Judiciary Law § 90 (4) (a).
Although the respondent was personally served with a copy of the petitioner’s present motion, he submitted no response.
Accordingly, the petitioner’s motion is granted and, effective immediately, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Florio, H. Miller, Schmidt and Lifson, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Clarence Norman, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Clarence Norman, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Clarence Norman, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any *123advice in relation thereto, and (4) holding himself out in anyway as an attorney and counselor-at-law; and it is further, Ordered that if the respondent, Clarence Norman, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).